 

  
 
     

 

 

 

 

 

IN THE UNITED STATES DlSTRlCT COURT souTHERNnlsmlcéuls)msslsslppl
FoR THE soUTHERN DISTRICT oF MIsslsslPPl ' "
EASTERN D 1 ,
ms ON a'??‘ 01 2019
ARTHUR JOHNSTON PuTY
UNITED sTATEs oF AMERICA BY'--"__'_"_* °E
Vs. CRIMINAL No. 1:12€R12Ks-JCG-8

NICHOLAS JOSEPH SHIYOU

()RDER MODIFYING CONDITI()NS OF SUPERVISED RELEASE

On April l, 2019, the defendant appeared before the Court after successful completion of
the U.S. District Court Re-entry Court: Program, specifically the Treatment Services Track, for the
Southern District of Mississippi and as such, is now eligible for a reduction in his probation time
in the amount of 20 percent.

In the revocation Judgement and Commitment Order, Shiyou Was sentenced to time
served, followed by thirty-Six (36) months supervised release.

lt is the Order of the Court that Shiyou’s term of supervision be reduced by seven (7)
months His new term of probation is now 29 months with his final discharge date being lime

18, 2020.

so DATED, rhisrhe l §'{/ day Of m'PM\/i q2019.

W§M

UN`irED sTATE`s DlsTRICT JUDGE

